DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-7 and 9-20 are pending and examined herein per Applicant’s 05/04/2022 filing. Claims 1-7, 9-17, 19 and 20 are amended.  Clam 8 is canceled. 

Response to Arguments
Applicant's arguments filed 35 USC 103 rejection of the previous Office action are to the newly added limitations that are fully addressed in the updated rejection below.

Claim Objections
Claim 17 is objected to because of the following informalities: the claim was amended to include “wherein the use activity information comprises at least one a user idle time after sign-in, a use idle time before sign-off, a user idle before beginning a break activity, or a user idle time after returning from the break activity;”.  The word “of” is missing from the claim.  It should be placed between “one” and “a”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramesh (US 2002/0129139 A1) in view of Logan et al (US 2007/0080930 A1) and Beatty (US 2002/0054101 A1).

Claim 1 
Ramesh teaches a worker resource management system (Ramesh [10] “a system and method for facilitating the activities of remote workers”), comprising: 
a . . .  mobile terminal for facilitating a voice communication between a user and the . . . mobile terminal, wherein the user is assigned a task in one of multiple warehouse regions (Ramesh [10] “system on all types of communications, and information devices and any other types of devices which may currently be in existence or be developed that allow a worker to perform some part of a remote task, and that can communicate with a remote or local server, including but not limited to: personal computers, portable computers, information based hand held devices, portable phones including smart phones, cell phones and digital phones”, also see [40-50]); and 
a computer in communication with the . . . mobile terminal, the computer including a worker resource analysis module (Ramesh [11] “system and method for facilitating remote working which comprises monitoring at least one parameter which is representative of performance of at least one remote worker and determining performance of the remote worker(s) at least partially by the monitored parameter”), wherein the worker resource analysis module is configured to: 
(i) record the voice communication between the user and the voice-directed mobile terminal with a corresponding timestamp that indicates when the voice communication occurred, based at least in part upon the voice communication received from the voice-directed mobile terminal over a communication link, Ramesh [84] “client records the employees activity and sends information representative of the employee's activity to the server” and [37] “system and method for facilitating the activities of remote workers of the present invention further comprises at least one of: . . . facilitating voice communication between at least one remote worker and at least one other remote worker; facilitating voice communication between at least one remote worker and at least one non-remote worker;” and [32] “monitored parameter(s) preferably comprise at least one of . . . time spent in an activity”)
(ii) record user activity information from the voice-directed mobile terminal based on the recorded voice communication at the time the voice communication occurred, (Ramesh fig. 1, [22] “a plurality of monitored parameters will be utilized to determine the performance of each of the remote worker” and [32] “monitored parameter(s) preferably comprise at least one of: time logged onto a computer or information device, task selected when logged on, activity during the selected tasks including: the number of keystrokes entered into a computer, time spent in an activity or a file, number of files opened, difference in file size as monitored at two different times, time spent in network activities, quantity of data transferred via a network, time during which no activity is detected, number of applications open, number of documents opened, the identity of the current window focus, the amount of time spent with focus in each windows, the amount and type of activity while in each window focus, any other parameter which may be derived from one or more operating system events”) 
(iii) identify user productivity patterns for the user based at least in part upon the user activity information, (Ramesh [50] “a method for facilitating remote working comprises monitoring at least one parameter representative of performance, the parameter being monitored for a plurality of remote workers, and determining if a deviation in a pre-defined pattern of the monitored parameter(s) occurs.  The deviation indicates a difference in performance with respect to a performance standard.  This difference may be associated with poor performance, superior performance, or neither”).
(iv) provide an alert corresponding to the user productivity patterns at predefined intervals based on a break duration taken by the user and a break period predefined by the worker resource analysis module (Ramesh [61] and [77], [85] “the employee is may also take the option to take a break”, where notification based on trigger (ex. anomalies base on patterns) is the equivalent of the claimed alerts).
a voice-directed mobile terminal for facilitating a voice communication between a user and the voice-directed mobile terminal (Logan [1] “Wearable, mobile and/or portable computer terminals are used for a wide variety of tasks” and [3] “system is a voice-directed system that utilizes voice-directed work.  More specifically, to provide an interface between the central computer system and the workers or other users, such wearable terminals and the central systems to which they are connected are oftentimes voice-driven or speech-driven; i.e., are operated using human speech”, where the claimed “for facilitating a dialog between a user and the voice-directed mobile terminal” is interpreted as intended use.), 
	a computer in communication with the voice-directed mobile terminal, the computer including a worker resource analysis module (Logan [3] “bi-directional communication stream of information is exchanged over a wireless network between the wireless wearable terminals and the central computer system”) and a tasking module for transmitting an instruction to the voice-directed mobile terminal (Logan [26] “the terminal 10 receives instructions from the central system 20 and converts those instructions to an audio dialog to be heard by a worker/user:
Both are concerned with monitoring worker activities, see Ramesh at abstract and Logan at [44]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ramesh the voice-directed mobile terminal limitations as taught by Logan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Ramesh nor Logan teaches the following limitation; however Beatty  in the analogues art of floor control teaches wherein the user activity information comprises at least one of a user idle time after sign in, a user idle time before sign-off, a user idle time before beginning a break activity, or a use idle time after returning from the break activity (Beatty [78] “a LOGIN/OUT button 722, a SELECT EMPLOYEES button 724, a PULL PRODUCTION button 726, a REFRESH button 728, a PRODUCTION button 730, a WAIT/MATL button 732, a SETUP button 734, a WAIT/SETUP button 736, a MAINTENANCE button 738, a WAIT/MAINT button 740, a TASK LIST button 742 and an IDLE button 744”, [200] “employee works on different machines throughout the day, he is required to log on and log off of the various machines so that his labor hours for that day are properly attributed” also see [201]where the claim element is made in the alternative only one element needs to be present in the art.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ramesh in view of Logan the user activity information comprises at least one of a user idle time after sign in, a user idle time before sign-off, a user idle time before beginning a break activity, or a use idle time after returning from the break activity as taught by Beatty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 2 
Ramesh in view of Logan and Beatty teaches all the limitations of the worker resource management system of claim 1, comprising a visual display in communication with the computer.
(Ramesh [51]).

	Claims 3 
Ramesh in view of Logan and Beatty teaches all the limitations of the worker resource management system of claim 2, wherein the visual display provides reports corresponding to the user productivity patterns. (Ramesh [50-51])

	Claims 4 
Ramesh in view of Logan and Beatty teaches all the limitations of the worker resource management system of claim 2, wherein the visual display provides alerts corresponding to the user productivity patterns. (Ramesh [61] and [77], where notification based on trigger (ex. anomalies base on patterns) is the equivalent of the claimed alerts).

	Claims 5 
Ramesh in view of Logan and Beatty teaches all the limitations of the worker resource management system of claim 1, wherein the worker resource analysis module is configured to classify user activity information into groups comprising user workflow tasks, user sign-in activity, user sign-out activity, user break activity, and/or user region changes. (Ramesh [32-33] where parameter are the equivalent of the claimed classification of groupings)

	Claims 6 and 12
	Ramesh in view of Logan and Beatty teaches all the limitations of the worker resource management system of claim 1, Ramesh does not teach, but Logan does teach in an analogous art wherein the worker resource analysis module is configured to provide a report of a projected departure time of a delivery vehicle from each of the multiple warehouse regions relative to a scheduled departure time based on a function of at least one of an amount of work remaining in the warehouse region, number of users operating in the warehouse region, current rate of work being accomplished, and current projected time of work completion. (Logan [4], [40-50], and [58]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ramesh the worker resource analysis module is configured to provide a report of a projected departure time of a delivery vehicle from each of the multiple warehouse regions relative to a scheduled departure time based on a function of at least one of an amount of work remaining in the warehouse region, number of users operating in the warehouse region, current rate of work being accomplished, and current projected time of work completion as taught by Logan since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	Claims 7
Ramesh in view of Logan and Beatty teaches all the limitations of the worker resource management system of claim 1, wherein the user productivity patterns are pattern is identified at fixed interval time periods immediately preceding a current identification time (Ramesh [23-24] and [70-74]).

	Claims 8 
Ramesh in view of Logan and Beatty teaches all the limitations of the worker resource management system of claim 1, wherein the user activity information comprises at least one of a break duration, a user idle time after sign-in, a user idle time before sign-off, a user idle time before beginning break activity, and a user idle time after returning from break activity (Ramesh [90-92]).

	Claims 9 
Ramesh in view of Logan and Beatty teaches all the limitations of the worker resource management system of claim 7, wherein the user productivity patterns identified are based on five minute time periods immediately preceding the current identification time (Ramesh [23-24] and [70-74]).

	Claims 10 
Ramesh in view of Logan and Beatty teaches all the limitations of the worker resource management system of claim 7, wherein the user productivity patterns identified is flagged based upon the most recent interval period immediately preceding the current identification time (Ramesh [61] and [77], see trigger).

Claim 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Logan et al (US 2007/0080930 A1) in view of Kaiser et al (US 2009/0006164 A1), Ramesh (US 2002/0129139 A1), and Beatty (US 2002/0054101 A1).

Claims 11 
	With respect to claim 11 that recites limitations similar to the above rejected claim 1, is also rejected based on the same reasoning given above.  
	Claim 11 recites the additionally taught limitation of (iv) provide a workforce prediction report for a predefined time interval based on a function of the user activity information, an amount of work remaining in the particular warehouse region, and number of delivery vehicles scheduled for departure from the warehouse region within the particular predefined time interval.  
Logan further teaches “a set of worker tasks suitable for a wireless wearable terminal with voice capabilities may involve initially welcoming the worker to the computerized inventory management system and defining a particular task or order, for example, filling a load for a particular truck scheduled to depart from a warehouse” (Logan [4])
Ramesh further teaches “the performance of remote workers is used to determine which remote worker(s) may impact a project schedule due to inadequate performance” Ramesh [40].  Further “reporting server 10c preferably comprises a report processor 20 which cooperates with data mining 21, so as to utilize information regarding the monitored parameters of remote workers in order to generate desired reports. Such reports are generated by the report processor 20 and stored and reporting database 22 for subsequent retrieval, such as by a supervisor.” (Ramesh [63])
Neither Logan nor Ramesh teaches the additional limitations of claim 11; Kaiser does teach these features in the analogous art of workforce engagement. (Kaiser abstract, [15], [22], and [36-37], where loading and outgoing shipping are the equivalent of the claimed departure)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Logan and Ramesh the provide a workforce prediction report for a predefined time interval based on a function of the user activity information, an amount of work remaining in the particular warehouse region, and number of delivery vehicles scheduled for departure from the warehouse region within the particular predefined time interval as taught by Kaiser since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 12
With respect to claim 12 that recites limitations similar to the above rejected claim 6 is also rejected based on the same reasoning given above.  

 Claim 13
	With respect to claim 13 that recites limitations similar to the above reject claim 2 is also rejected based on the same reasoning given above.  

	Claims 14 
Logan in view of Kaiser, Ramesh, and Beatty teaches all the limitations of the worker resource management system of claim 11, wherein the worker resource analysis module is configured to provide an alert corresponding to the work assessment predictions at predefined intervals based on a break duration taken by the user and a break period predefined by the worker resource analysis module (Ramesh [40-41], [61], and [77]).

Claims 15 
	Logan in view of Kaiser, Ramesh, and Beatty teaches all the limitations of the worker resource management system of claim 11, wherein the work assessment predictions comprise information that the delivery vehicle from the warehouse region will be delayed beyond scheduled departure time. (Logan [4] and [58]).

Claims 16 
Logan in view of Kaiser, Ramesh, and Beatty teaches teach all the limitations of the worker resource management system of claim 11, wherein the work assessment predictions are based upon a number of work units remaining in the warehouse region, a number of users present in a workforce associated with the warehouse region's workforce, and a rate at which work is being completed in the warehouse region (Ramesh [40-50]).

Claims 17 
Logan teaches a method for managing worker resources (Logan [22]), comprising: 
transmitting task data from a server computer to a voice-directed mobile terminal in communication with the server computer (Logan [24]); 
providing speech-based instructions associated with task data to a user using the voice- directed mobile terminal (Logan [26]), 
recording a voice communication between the user and the voice-directed mobile terminal with a corresponding timestamp based at least in part upon the voice communication received from the voice-directed mobile terminal over a communication link (Logan [74] and [81] see cycle count); 
recording user activity information from the voice-directed mobile terminal based on recorded voice communication at the time the voice communication occurred (Logan [31-32], see feedback and tracking) 
 Logan further teaches “the terminal 10 receives instructions from the central system 20 and converts those instructions to an audio dialog to be heard by a worker/user 11 on speaker 17.  The user executes the audio instructions and, for example, goes to a designated location and picks a designated product or performs some other task.  The user 11 then replies in the microphone 21, in a spoken language, such as with a verification of a location and/or a product, and the audio reply is converted to a useable data format to be sent back and processed by the central system.” (Logan [26]) Logan however does not expressly teach the following limitations that are taught by Kaiser in the analogous art of optimizing workforce engagement.
analyzing user activity information to (i) identify user productivity patterns (Kaiser [8] and [17]), (ii) provide work assessment predictions (Kaiser [8] and [29]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Logan the analyzing user activity information to (i) identify user productivity patterns, (ii) provide work assessment predictions as taught by Kaiser since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Logan in view of Kaiser do not teach the following limitations, but Ramesh does teach in an analogous art wherein the user is assigned a task in one of multiple warehouse regions (Ramesh [40-50]);
(iii) provide an alert corresponding to the work assessment predictions at predefined intervals based on a break duration taken by the user and a predefined break period. (Ramesh [61] and [77], [85] “the employee is may also take the option to take a break”, where notification based on trigger (ex. anomalies base on patterns) is the equivalent of the claimed alerts)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Logan in view of Kaiser the user is assigned a task in one of multiple warehouse regions; (iii) provide an alert corresponding to the work assessment predictions at predefined intervals based on a break duration taken by the user and a predefined break period. as taught by Ramesh since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Neither Ramesh, Logan nor Ramesh teaches the following limitation; however Beatty  in the analogues art of floor control teaches wherein the use activity information comprises at least one a user idle time after sign-in, a use idle time before sign-off, a user idle before beginning a break activity, or a user idle time after returning from the break activity; (Beatty [78] “a LOGIN/OUT button 722, a SELECT EMPLOYEES button 724, a PULL PRODUCTION button 726, a REFRESH button 728, a PRODUCTION button 730, a WAIT/MATL button 732, a SETUP button 734, a WAIT/SETUP button 736, a MAINTENANCE button 738, a WAIT/MAINT button 740, a TASK LIST button 742 and an IDLE button 744”, [200] “employee works on different machines throughout the day, he is required to log on and log off of the various machines so that his labor hours for that day are properly attributed” also see [201]where the claim element is made in the alternative only one element needs to be present in the art.),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Ramesh in view of Logan the use activity information comprises at least one a user idle time after sign-in, a use idle time before sign-off, a user idle before beginning a break activity, or a user idle time after returning from the break activity; as taught by Beatty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 18 
Logan in view of Kaiser, Ramesh, and Beatty teaches all the limitations of the method of claim 17, further comprising implementing worker resource decisions in response to an analysis of the user activity information (Logan [53] and [75]).

Claims 19 
Logan in view of Kaiser, Ramesh, and Beatty teaches all the limitations of the method of claim 18, wherein the worker resource decisions comprise providing a productivity compliance alert to a worker related to break duration compliance based on corresponding timestamps (Logan [53] and [74-75]).

Claims 20 
Logan in view of Kaiser, Ramesh, and Beatty teaches all the limitations of the method of claim 18, Logan in view of Kaiser do not teach the following limitations, but Ramesh does teach in an analogous art wherein the worker resource decisions are based upon a number of work units remaining in a warehouse region, a number of users present in a workforce associated with the warehouse region, and a rate at which work is being completed in the warehouse region (Logan [54]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Layton et al (US 2015/0193268 A1) teaches system and a method are disclosed for managing file locks, including initiating, by a processing device executing a kernel, executions of a number of active tasks that each has acquired a respective lock to a record, and in response to release of a first lock to the record by an active task, waking up a previously-designated worker task out of a number of idle tasks, in which the worker task is to attempt an acquisition of a second lock on behalf of at least one remaining task of the idle tasks.
Xu et al (US 2020/0311650 A1) teaches for each historical driver during the predetermined period of time, to determine the plurality of records, the at least one processor is further directed to: determine one or more order records, each corresponding to a historical order; and determine one or more spare-time records, each corresponding to a period of idle time not associated with any historical order.
Wahl et al (US 2007/0184881 A1) teaches headset terminal for speech applications includes a headband assembly, an earcup assembly and a power source assembly. Processing circuitry is positioned in at least one of the earcup assembly and the power source assembly and includes speech processing circuitry for recognizing and synthesizing speech.
Rivere (US 2013/0090089 A1) teaches a system, a method and a computer program to analyze time stamp location data or GPS signal data from a GPS-enabled cellular phone, tablet computer or other electronic device in order to produce movement and idle segments for the task person (user) utilizing the GPS signal data and transform the series of GPS signal data into time-on-site indicator data and record and visualize the type, beginning time, ending time and duration of each movement segment and idle segment from the set of time stamped location data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOLASHADE ANDERSON whose telephone number is (571)270-3331. The examiner can normally be reached Monday to Friday 10:00 A.M. to 3:00 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FOLASHADE ANDERSON/Primary Examiner, Art Unit 3623